Citation Nr: 1815324	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  13-02 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for kidney pain.

2.  Entitlement to service connection for sores on left and right arms.

3.  Entitlement to service connection for abdominal pain.

4.  Entitlement to service connection for breathing problems.

5.  Entitlement to service connection for bladder discomfort.

6.  Entitlement to service connection for fatigue.

7.  Entitlement to service connection for headaches.

8.  Entitlement to service connection for numbness in hands and legs.

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 1967 to March 1970.  His service included deployment to the Republic of Vietnam.  He is in receipt of the Combat Infantryman Badge, Bronze Star Medal with "V" device, and a Purple Heart. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In the January 2013 substantive appeal (via VA Form 9), the Veteran requested a Travel Board hearing before a Veterans Law Judge (VLJ).  In November 2015, he asked to be scheduled for a videoconference hearing instead of a Travel Board hearing.  In January 2016, the Veteran withdrew the hearing request.  38 C.F.R. § 20.704(e) (2017).

The appeal was last adjudicated in a December 2012 statement of the case.  Since then, VA has obtained and associated with the claims file additional VA treatment records and examinations and the Veteran submitted private treatment records relating to his cervical spine condition.  This new evidence is not pertinent to the two issues that will be decided herein.  Thus, remand is not required for initial consideration of this evidence by the agency of original jurisdiction (AOJ).  38 U.S.C. § 7105(e) (2014); 38 C.F.R. § 20.1304(c). 

The issues of entitlement to service connection for breathing problems, fatigue, abdominal pain, bladder discomfort, headaches, and numbness of the hands and legs are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis relating to kidney pain.

2.  The Veteran's sores on his left and right arms are not related to his military service, to include exposure to Agent Orange.


CONCLUSIONS OF LAW

1.  The criteria for service connection for kidney pain have not been met.  38 U.S.C. §§ 1110, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2.  The criteria for service connection for sores on the left and right arms have not been met.  38 U.S.C. §§ 1110, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110 (2014); 38 C.F.R. § 3.303 (2017).  For certain enumerated diseases, service connection may alternatively be granted on a presumptive basis as secondary to exposure to herbicide agents.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).

Kidney Pain

The Veteran seeks service connection for kidney pain.  For the reasons that follow, the Board finds that service connection is not warranted.

The Veteran asserts this condition is related to exposure to Agent Orange.  His personnel records confirm in-country service in the Republic of Vietnam during the presumptive period.  As there is no affirmative evidence to the contrary, exposure to herbicide agents, to include Agent Orange, is presumed.  38 C.F.R. § 3.307(a)(6)(iii).

A review of the record reveals no diagnoses or treatment pertaining kidney pain.  The Veteran is competent to relate such symptomology; however, he is not competent to diagnose the conditions because he does not possess the requisite medical training or expertise.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In the absence of a current disability, there can be no valid claim for service connection.  38 U.S.C. § 1110; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, service connection for kidney pain is not warranted.

Sores of the Left and Right Arms

The Veteran seeks service connection for sores of the left and right arms.  For the reasons that follow, the Board finds that service connection is not warranted.

The Veteran asserts this condition is related to exposure to Agent Orange.  As noted above, exposure to herbicide agents, to include Agent Orange, during service in the Republic of Vietnam is presumed.  38 C.F.R. § 3.307(a)(6)(iii).

A review of the record reveals no diagnoses or treatment pertaining to sores on the left and right arms.  The Veteran is competent to describe such symptoms as they are readily observable.  Jandreau, 492 F.3d at 1377.  To this limited extent, there is evidence of a current disability.  Outside of his own lay statements, there is no evidence linking the claimed condition to his exposure to Agent Orange or his military service, in general.  The Board finds those statements are not competent because the Veteran does not possess the requisite medical training or expertise to make such an etiological determination.  Jandreau, 492 F.3d at 1377.  Given the foregoing, VA does not have a duty to assist the Veteran in substantiating this claim by providing a medical examination or opinion.  38 U.S.C. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010).

In sum, the evidence does not show the Veteran's current sores on the left and right arms are related to service, to include presumed exposure to Agent Orange.  Accordingly, service connection is not warranted.


ORDER

Service connection for kidney pain is denied.

Service connection for sores on the left and right arms is denied.


REMAND

Additional development is required before the remaining claims on appeal may be decided.

Breathing Problems

The Veteran seeks service connection for breathing problems.  He asserts his problems are related to exposure to Agent Orange.  

The Veteran has a current diagnosis of chronic obstructive pulmonary disorder (COPD).  An April 2009 private treatment record provided this diagnosis and noted that the Veteran quit smoking 7-8 years prior and his occupational/life experiences included exposure to Agent Orange and working in a dust/fiber environment.  The Board finds this evidence is sufficient to indicate there may be a relation between the Veteran's current condition and his exposure to Agent Orange.  Accordingly, VA has a duty to assist him in substantiating his claim by providing a medical opinion.  38 C.F.R. § 3.159(c)(4).  Remand is required to obtain an opinion concerning the etiology of his COPD.

Fatigue

The Veteran seeks service connection for fatigue.  He asserts this condition is related to exposure to Agent Orange.  

A review of the record shows current diagnoses of insomnia and obstructive sleep apnea (OSA).  With regard to OSA, VA treatment records indicate this condition has been confirmed by sleep study; however, no such studies are of record.  See VA treatment record (7/12/2015).  This indicates the record is incomplete with regard to this claim.  All pertinent VA treatment records must be obtained on remand.

Abdominal Pain and Bladder Discomfort

The Veteran seeks service connection for abdominal pain and bladder discomfort.  He asserts these conditions are related to exposure to Agent Orange.  

The record shows he has a current diagnosis of gastroesophageal reflux disease (GERD).  The record also indicates that in 2012 he had a colonoscopy performed at Kaiser Permanente that revealed colitis, diverticulitis, and possible polyp removal.  The conditions noted on that colonoscopy could cause pain and discomfort in the abdominal region.  Records related to that procedure and treatment for those conditions at Kaiser Permanente are not associated with the claims file.  Remand is required to obtain those records.  38 C.F.R. § 3.159(c)(1).

Headaches

The Veteran seeks service connection for headaches.  He asserts this condition is related to exposure to Agent Orange.

The record contains a current diagnosis of headaches.  An April 2015 VA examination for posttraumatic stress disorder (PTSD) indicates the Veteran's headaches are symptoms of a traumatic brain injury.  The examination report shows the Veteran reported two significant head injuries, both related to combat in the Republic of Vietnam.  First, he reported that during a firefight he jumped into cover in a building and hit his head.  He had no memory of this incident and did not receive treatment.  He related that he knows of it because he was told by his fellow soldiers.  Second, he was blasted out of a hole by a mortar round.  He was hospitalized for this incident, and it is documented in his service treatment records.  

Given the foregoing, the Board finds there is evidence of a current disability that may be directly related to combat during military service.  VA has a duty to assist the Veteran in substantiating this claim by providing a medical examination or opinion.  38 C.F.R. § 3.159(c)(4).  On remand, he should be scheduled for an examination to determine the nature and etiology of this condition.

Numbness of the Hands and Legs

The Veteran seeks service connection for numbness in his hands and legs.  He asserts this condition is related to exposure to herbicide agents.

The Board notes the Veteran has diagnoses of bilateral upper extremity and lower extremity radiculopathy.  In a May 2015 rating decision, the RO granted service connection for bilateral lower extremity radiculopathies affecting the sciatic and femoral nerves in the legs secondary to service-connected degenerative disc disease of the lumbar spine with IVDS.  The service-connected lower extremity radiculopathies included symptoms of moderate numbness.  See, e.g., April 2015 VA examination report.

In April 2015, the Veteran underwent a VA examination for PTSD.  The examiner indicated the Veteran's upper and lower extremity numbness was symptoms of a traumatic brain injury.  The examination report shows the Veteran reported two significant head injuries, both related to combat in the Republic of Vietnam.  First, he reported that during a firefight he jumped into cover in a building and hit his head.  He had no memory of this incident and did not receive treatment.  He related that he knows of it because he was told by his fellow soldiers.  Second, he was blasted out of a hole by a mortar round.  He was hospitalized for this incident, and it is documented in his service treatment records.  

Given the foregoing, the Board finds that there is evidence suggesting a current disability that may be directly related to combat during military service.  VA has a duty to assist the Veteran in substantiating this claim by providing a medical examination or opinion.  38 C.F.R. § 3.159(c)(4).  On remand, he should be scheduled for an examination to determine the nature and etiology of this condition.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding VA treatment records.

The Board notes that a VA treatment record (7/12/2015) indicates the Veteran has a current diagnosis of obstructive sleep apnea confirmed by sleep study.  There are no prior sleep studies of record, so these must be obtained and associated with the claims file.

2.  Contact the Veteran and ask that he submit, or authorize VA to obtain, all non-VA treatment records related to his breathing problems, fatigue, abdominal pain, bladder discomfort, headaches, and numbness of the hands and legs.  All efforts to obtain these records must be documented in the claims file.  If the records are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

Kaiser Permanente was previously his primary treatment provider.  Treatment records received by VA from Kaiser Permanente on June 12, 2009 only include treatment from March 2009 to June 2009.  Additional treatment records from this medical service provider should be requested.

3.  Obtain a VA medical opinion concerning the etiology of the Veteran's COPD.  The examiner must review the entire claims file, to include a copy of this REMAND, in conjunction with authoring the opinion.

Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's COPD was incurred in, or is otherwise related to, his active military service, to include exposure to herbicide agents?

Exposure to herbicide agents, to include Agent Orange, is to be presumed.

A complete rationale must be provided for all opinions expressed.  The Veteran's assertion that he experienced related symptoms for many years, to include chest pain right after discharge from active service, should be considered.  A negative opinion based solely on the absence of COPD from VA's list of diseases eligible for presumptive service connection due to exposure to herbicide agents will be considered inadequate.  

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of his headaches.  The examiner must review the entire claims file, to include a copy of this REMAND, in conjunction with the examination.

Is it at least as likely as not (a 50 percent or greater probability) the Veteran's current headaches were incurred in, or are otherwise related to, his active military service, to include exposure to Agent Orange and combat in the Republic of Vietnam?

The examiner should discuss the April 2015 VA examination report in which an examiner opined the Veteran's current headaches are a symptom of a traumatic brain injury incurred in service.

The examiner should discuss the effects of exposure to Agent Orange.

A complete rationale must be provided for all opinions expressed.  A negative opinion based solely on the absence of COPD from VA's list of diseases eligible for presumptive service connection due to exposure to herbicide agents will be considered inadequate.  

5.  Schedule the Veteran for a VA examination to determine the nature and etiology of his numbness in the hands and legs.  The examiner must review the entire claims file, to include a copy of this REMAND, in conjunction with the examination.

The examiner is asked to provide responses to the following:

(A) What current diagnoses does the Veteran have that cause this symptomology?

(B)  Is the numbness in the Veteran's legs related to a condition other than his diagnosed lumbar radiculopathy?

(C)  For each diagnosed condition, is it at least as likely as not (a 50 percent or greater probability) that it was incurred in, or is otherwise related to, active military service, to include exposure to Agent Orange and combat in the Republic of Vietnam?

The examiner should discuss the April 2015 VA examination report in which an examiner opined the Veteran's current numbness of the hands and legs are a symptom of a traumatic brain injury incurred in service.

The examiner should discuss the effects of exposure to Agent Orange.

A complete rationale must be provided for all opinions expressed.  A negative opinion based solely on the absence of COPD from VA's list of diseases eligible for presumptive service connection due to exposure to herbicide agents will be considered inadequate.  

6.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


